DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 18, 2022 has been entered.
 
Response to Amendment
	This Office Action has been issued in response to Applicant’s Communication of amended application S/N 17/458,137 filed on August 18, 2022.  Claims 1 to 19, and 21 to 25 are currently pending with the application.

Claim Objections
Claims 1, 9, and 16 are objected to because of the following informalities:  
Claim 1 reads “the set of recipient profiles are identified” in line 13, which appears to contain a typographical error, and that should read “the set of recipient profiles is identified”. Same rationale applies to claims 9 and 16, since they recite similar limitations. 
Appropriate correction is required.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 9, 12, 15, 16, 18, and 21 to 23 are rejected under 35 U.S.C. 103 as being unpatentable over Svendsen et al. (U.S. Publication No. 2012/0054233) hereinafter Svendsen, in view of Buriano et al. (U.S. Publication No. 2009/0234784) hereinafter Buriano, and further in view of Hoch (U.S. Publication No. 2003/0191753).
	As to claim 1:
	Svendsen discloses:
	A computer-implemented method comprising: 
receiving a request to obtain music recommendations, wherein the request specifies information indicative of types of music being solicited, and wherein the request is associated with a user [Paragraph 0008 teaches receiving a media recommendation request from a requester; Paragraph 0032 teaches receiving a media recommendation request; Paragraph 0049 teaches seed information in the request may comprise one or more seed media items; Paragraph 0051 teaches seed media items may be a seed song, therefore, information indicative of types of music being solicited]; 
generate a set of profiles corresponding to different users, wherein the set of profiles defines user preference data for the different users, using a dataset of music and responses corresponding to the music [Paragraph 0023 teaches storing and continuously updating the play histories of multiple users; Paragraph 0030 teaches device may generate play histories of the media items that were played, and the play histories and user preferences may be periodically provided to the central server; Paragraph 0032 teaches user accounts may maintain information regarding users of the media service in the form of user data, including their uploaded user preferences and play histories; Paragraph 0027 teaches user preferences comprise attributes defining preferences with respect to media items and listening habits; Paragraph 0034 teaches user preferences may be automatically provided by the media server based on a play history of the users, in other words, generating a set of profiles corresponding to different users that defines user preferences based on shared music and responses as represented by the play histories; Paragraph 0071 teaches play histories include indication of play frequency of songs, where the most frequently played songs form the play histories may be identified, and therefore, representing responses corresponding to the music]; 
identifying a set of recipient profiles corresponding to a set of recipients for the request, wherein the set of recipient profiles are identified by using a user profile corresponding to the user as input to the algorithm [Paragraph 0008 teaches using user preferences of the requester to identify correlated users from which to search corresponding play histories; Paragraph 0053 teaches correlating user accounts (and therefore the users) to consider for selecting related media items for the requester using selection hints, which ensure that only the play histories of user accounts having user preferences closely correlated to the requester are searched for media recommendations; Paragraph 0055 teaches searching play histories of the users that have user preferences less than a minimum distance between the requester’s user preferences based on a profile matching scheme, where the algorithm is represented by the matching scheme; Paragraph 0061 teaches comparing user preferences and selection hints with user account information of the other users and identify correlated users, where the correlated users represents the set of recipients for the request], and wherein the set of recipient profiles and the user profile are obtained from the set of profiles corresponding to the different users [Paragraph 0054 teaches correlating or filtering user accounts (and therefore the users) to consider during the first step of the computation of selecting related media items for the requester, to ensure that only the play histories of user accounts having user preferences closely correlated to the requester are searched for media recommendations, therefore, the recipient profiles and user profile are obtained from the profiles corresponding to the different users; Paragraph 0038 teaches a list of users that the user wishes to receive recommendations from]; 
receiving request responses associated with a subset of the set of recipients, wherein a request response includes a music recommendation [Paragraph 0061 teaches comparing user preferences and selection hints with user account information of the other users to compute a correlation between the users, and identify a list of users with highest correlation, therefore, a subset of the set of recipients; Paragraph 0062 teaches receiving play histories of the correlated users, where the play histories are a list of media items that will be provided as recommendations; Paragraph 0068 teaches media recommendation includes media ID, and a portion of the original seed information; Paragraph 0069 teaches media ID comprises information identifying the item, such as a Globally Unique Identifier for the song, a title of the song, etc., therefore, a music recommendation]; 
evaluating the request responses to identify one or more music recommendations that are relevant to the request [Paragraph 0062 teaches upon receiving the play histories of the correlated users, matching component filters the media items listed in the play histories based on content selection hints from the seed information (where the seed information is included in the 
user request), and identify the media items having the highest correlation with the user request]; 
providing the one or more music recommendations to fulfill the request [Paragraph 0063 teaches returning the list of related media items as media recommendations];
automatically updates the user profile and the set of recipient profiles [Paragraph 0029 teaches play histories and user preferences may be periodically provided to the central server, where the users include the requester and the other users representing the recipients; Paragraph 0030 teaches providing the play histories and the user preferences to the central server; Paragraph 0034 teaches user preferences may be automatically provided by the media server based on a play history of the users, in other words, automatically updating the user profiles].
Svendsen does not appear to expressly disclose training a machine learning algorithm to generate a set of profiles, wherein the machine learning algorithm is trained using a dataset of music shared amongst the different users and responses corresponding to the music shared amongst the different users, and wherein the machine learning algorithm is dynamically trained to continuously update the set of profiles as new music is shared amongst the different users and as new responses corresponding to the new music are received; the set of recipient profiles are identified by using a user profile corresponding to the user as input to the machine learning algorithm; receiving feedback corresponding to the one or more music recommendations, wherein the feedback corresponds to recommendation responses to the one or more music recommendations; and automatically updating the machine learning algorithm using the request, the request responses, the one or more music recommendations, and the feedback, wherein when the machine learning algorithm is updated, the machine learning algorithm automatically updates the profiles.
Buriano discloses:
training a machine learning algorithm to generate a set of profiles, wherein the machine learning algorithm is trained using a dataset of music shared and responses corresponding to the music shared [Paragraph 0021 teaches building and maintaining (i.e., updating) user profiles through the use of machine learning techniques, based on metadata, and implicit or explicit user feedback; Paragraph 0038 teaches interaction events are stored as records in interaction history, and corresponds to each content item to which a user feedback has been associated; Paragraph 0042 teaches applying the machine learning algorithm to each vector corresponding to an interaction event, to build a predictive model to generate the user profile; Paragraphs 0055 - 0059 teach example of content items are songs, e.g., from a content-sharing network environment; Paragraph 0164 teaches machine learning methods to perform automatic learning from a set of factual data, to allow machine learning methods extract patterns and relationships; Paragraph 0165 teaches learned patterns and relationships are encoded by machine learning methods in a formal, quantitative model; Paragraph 0179 teaches using machine learning to build a user profile with reference to music catalogue]; 
receiving feedback corresponding to the one or more music recommendations, wherein the feedback corresponds to recommendation responses to the one or more music recommendations [Paragraph 0023 teaches using user’s feedback (implicit or explicit) on the selected content items that match the user profile; Paragraph 0037 teaches collecting user feedback on the provided content items]; and
automatically updating the machine learning algorithm using the request, the request responses, the one or more music recommendations, and the feedback, wherein when the machine learning algorithm is updated, the machine learning algorithm automatically updates the profiles [Paragraph 0038 teaches each content item belonging to said second set of contents to which a user feedback has been associated corresponds to an interaction event; Paragraph 0039 teaches retrieving a plurality of interaction history records relating to the user generating the request, wherein each record includes a content item and at least a user feedback (explicit and/or implicit), generally represented by a user vote, associated to said content item, user requests, raw context metadata and content metadata, etc.; Paragraph 0041 teaches generating a feature vector using the records of the interaction events; Paragraph 0042 teaches applying the machine learning algorithm to each vector corresponding to an interaction event, to build a predictive model (user model); Paragraph 0044 teaches updating the user profile by substituting the old predictive model with the new predictive model, therefore, updating the machine learning algorithm and automatically updating the user profile using the user request, the recommendations (content items), and the user feedback].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Svendsen, by training a machine learning algorithm to generate a set of profiles, wherein the machine learning algorithm is trained using a dataset of music shared and responses corresponding to the music shared, receiving feedback corresponding to the one or more music recommendations, wherein the feedback corresponds to recommendation responses to the one or more music recommendations, and automatically updating the machine learning algorithm using the request, the request responses, the one or more music recommendations, and the feedback, wherein when the machine learning algorithm is updated, the machine learning algorithm automatically updates the profiles, as taught by Buriano [Paragraphs 0021, 0023, 0037, 0038, 0039, 0041, 0042, 0165], because both applications are directed to processing and improvements of recommendation requests; training a machine learning algorithm to generate and update profiles, and taking into account user feedback, enabling the creation of more accurate user profiles that can be more accurately maintained over time, while providing flexibility and power to the selection methods (See Buriano Paras [0020], [0021]).
	Neither Svendsen nor Buriano appear to expressly disclose a dataset of music shared amongst the different users, and wherein the machine learning algorithm is dynamically trained to continuously update the set of profiles as new music is shared amongst the different users and as new responses corresponding to the new music are received; the set of recipient profiles are identified by using a user profile corresponding to the user as input to the machine learning algorithm.
	Hoch discloses:
a dataset of music shared amongst the different users [Paragraph 0033 teaches sharing music or movies; Paragraph users can initiate relationships with other users to share digital content of common interest, including music], and wherein the machine learning algorithm is dynamically trained to continuously update the set of profiles as new music is shared amongst the different users and as new responses corresponding to the new music are received [Paragraph 0027 teaches the algorithm learns from user input, and over time the algorithm becomes more adapted to the user’s interests, as well as, becoming more fine grained as new levels of parameters are used to search, and allowing the sorting of music, receiving and creating recommendations, and tailoring individual broadcasts; Paragraph 0059 teaches invoking a learning algorithm, such as a neural network to filter the information collected from the peers, where the learning mechanism may store the user selections or preferences regarding the search and filtering for subsequent searches, and to alter the search automatically based on the user’s past experience or behaviors]; 
the set of recipient profiles are identified by using a user profile corresponding to the user as input to the machine learning algorithm [Paragraph 0028 teaches a hierarchical search that uses a learning mechanism; Paragraph 0046 teaches a list of contents, such as music, may be collected from peers within a community through a multilevel hierarchical searching method based on a user’s persona information using a learning mechanism, where persona information of a user includes personal tastes of genres in music field, therefore, using a user profile as input to the machine learning algorithm; Paragraph 0057 teaches set of information in a user’s persona may be used as parameters, when a user conducts a search, to match people; Paragraph 0063 teaches when a user selects which artist the user is interested in, the search displays a result showing one or more peers in the community that are interested in the selected artist or artists]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Svendsen as modified by Buriano, by incorporating a dataset of music shared amongst the different users, and wherein the machine learning algorithm is dynamically trained to continuously update the set of profiles as new music is shared amongst the different users and as new responses corresponding to the new music are received; the set of recipient profiles are identified by using a user profile corresponding to the user as input to the machine learning algorithm, as taught by Hoch [Paragraphs 0008, 0067], because the applications are directed to profile generation, and processing of recommendation requests; using machine learning algorithms to evaluate and identify matching profiles enables a user to easily find people with similar interests in a community networked space, or even an expert in order to get some recommendations of content such as music (See Hoch Paras [0027], [0089]).

	As to claim 2:
	Svendsen discloses:
	the request includes a song representative of the types of music being solicited [Paragraph 0051 teaches the seed media item may be a seed song].

	As to claim 4:
Svendsen discloses:
the information indicative of the types of music being solicited include a set of tags defining attributes associated with the types of music [Paragraph 0008 teaches at least a portion of the media items are tagged with corresponding time and location data indicating a time and location of play; Paragraph 0044 teaches media recommendation request may include seed information; Paragraph 0047 teaches seed information includes time data in addition to location data, therefore tags defining attributes associated with the requested music].

	As to claim 6:
Svendsen discloses:
the music recommendation includes identifying information of a song accessible via a music service and information indicative of a type of music associated with the song [Paragraph 0068 teaches media recommendation includes media ID; Paragraph 0069 teaches media ID comprises information identifying the media item, such as a Globally Unique Identifier for the song, a title of the song, a URL enabling download or streaming of the song from the media service, metadata describing the song such as genre, title, artist, album, and the like, therefore, recommendations include identifying information of the song accessible via a music service, and information of a type of music associated with the song].

As to claim 9:
	Svendsen discloses:
	A system, including: one or more processors; and memory including instructions that, as a result of being executed by the one or more processors, cause the system to:
receive a request to obtain music recommendations, wherein the request specifies information indicative of types of music being solicited, and wherein the request is associated with a user [Paragraph 0008 teaches receiving a media recommendation request from a requester; Paragraph 0032 teaches receiving a media recommendation request; Paragraph 0049 teaches seed information in the request may comprise one or more seed media items; Paragraph 0051 teaches seed media items may be a seed song, therefore, information indicative of types of music being solicited]; 
generate a set of profiles corresponding to different users, wherein the set of profiles defines user preference data for the different users, using a dataset of music and responses corresponding to the music [Paragraph 0023 teaches storing and continuously updating the play histories of multiple users; Paragraph 0030 teaches device may generate play histories of the media items that were played, and the play histories and user preferences may be periodically provided to the central server; Paragraph 0032 teaches user accounts may maintain information regarding users of the media service in the form of user data, including their uploaded user preferences and play histories; Paragraph 0027 teaches user preferences comprise attributes defining preferences with respect to media items and listening habits; Paragraph 0034 teaches user preferences may be automatically provided by the media server based on a play history of the users, in other words, generating a set of profiles corresponding to different users that defines user preferences based on shared music and responses as represented by the play histories; Paragraph 0071 teaches play histories include indication of play frequency of songs, where the most frequently played songs form the play histories may be identified, and therefore, representing responses corresponding to the music]; 
identify a set of recipient profiles corresponding to a set of recipients for the request, wherein the set of recipient profiles are identified by using a user profile corresponding to the user as input to the algorithm [Paragraph 0008 teaches using user preferences of the requester to identify correlated users from which to search corresponding play histories; Paragraph 0053 teaches correlating user accounts (and therefore the users) to consider for selecting related media items for the requester using selection hints, which ensure that only the play histories of user accounts having user preferences closely correlated to the requester are searched for media recommendations; Paragraph 0055 teaches searching play histories of the users that have user preferences less than a minimum distance between the requester’s user preferences based on a profile matching scheme, where the algorithm is represented by the matching scheme; Paragraph 0061 teaches comparing user preferences and selection hints with user account information of the other users and identify correlated users, where the correlated users represents the set of recipients for the request], and wherein the set of recipient profiles and the user profile are obtained from the set of profiles corresponding to the different users [Paragraph 0054 teaches correlating or filtering user accounts (and therefore the users) to consider during the first step of the computation of selecting related media items for the requester, to ensure that only the play histories of user accounts having user preferences closely correlated to the requester are searched for media recommendations, therefore, the recipient profiles and user profile are obtained from the profiles corresponding to the different users; Paragraph 0038 teaches a list of users that the user wishes to receive recommendations from]; 
receive request responses associated with a subset of the set of recipients, wherein a request response includes a music recommendation [Paragraph 0061 teaches comparing user preferences and selection hints with user account information of the other users to compute a correlation between the users, and identify a list of users with highest correlation, therefore, a subset of the set of recipients; Paragraph 0062 teaches receiving play histories of the correlated users, where the play histories are a list of media items that will be provided as recommendations; Paragraph 0068 teaches media recommendation includes media ID, and may include a portion of the original seed information; Paragraph 0069 teaches media ID comprises information identifying the media item, such as a Globally Unique Identifier for the song, a title of the song, and the like, therefore, recommendations include a music recommendation]; 
evaluate the request responses to identify one or more music recommendations that are relevant to the request [Paragraph 0062 teaches upon receiving the play histories of the correlated users, matching component filters the media items listed in the play histories based on content selection hints from the seed information (where the seed information is included in the user request), and identify the media items having the highest correlation with the user request]; 
provide the one or more music recommendations to fulfill the request [Paragraph 0063 teaches returning the list of related media items as media recommendations];
automatically update the user profile and the set of recipient profiles [Paragraph 0029 teaches play histories and user preferences may be periodically provided to the central server, where the users include the requester and the other users representing the recipients; Paragraph 0030 teaches providing the play histories and the user preferences to the central server; Paragraph 0034 teaches user preferences may be automatically provided by the media server based on a play history of the users, in other words, automatically updating the user profiles].
Svendsen does not appear to expressly disclose training a machine learning algorithm to generate a set of profiles, wherein the machine learning algorithm is trained using a dataset of music shared amongst the different users and responses corresponding to the music shared amongst the different users, and wherein the machine learning algorithm is dynamically trained to continuously update the set of profiles as new music is shared amongst the different users and as new responses corresponding to the new music are received; the set of recipient profiles are identified by using a user profile corresponding to the user as input to the machine learning algorithm; receiving feedback corresponding to the one or more music recommendations, wherein the feedback corresponds to recommendation responses to the one or more music recommendations; and automatically updating the machine learning algorithm using the request, the request responses, the one or more music recommendations, and the feedback, wherein when the machine learning algorithm is updated, the machine learning algorithm automatically updates the profiles.
Buriano discloses:
train a machine learning algorithm to generate a set of profiles, wherein the machine learning algorithm is trained using a dataset of music shared and responses corresponding to the music shared [Paragraph 0021 teaches building and maintaining (i.e., updating) user profiles through the use of machine learning techniques, based on metadata, and implicit or explicit user feedback; Paragraph 0038 teaches interaction events are stored as records in interaction history, and corresponds to each content item to which a user feedback has been associated; Paragraph 0042 teaches applying the machine learning algorithm to each vector corresponding to an interaction event, to build a predictive model to generate the user profile; Paragraphs 0055 - 0059 teach example of content items are songs, e.g., from a content-sharing network environment; Paragraph 0164 teaches machine learning methods to perform automatic learning from a set of factual data, to allow machine learning methods extract patterns and relationships; Paragraph 0165 teaches learned patterns and relationships are encoded by machine learning methods in a formal, quantitative model; Paragraph 0179 teaches using machine learning to build a user profile with reference to music catalogue]; 
receive feedback corresponding to the one or more music recommendations, wherein the feedback corresponds to recommendation responses to the one or more music recommendations [Paragraph 0023 teaches using user’s feedback (implicit or explicit) on the selected content items that match the user profile; Paragraph 0037 teaches collecting user feedback on the provided content items]; and
automatically update the machine learning algorithm using the request, the request responses, the one or more music recommendations, and the feedback, wherein when the machine learning algorithm is updated, the machine learning algorithm automatically updates the profiles [Paragraph 0038 teaches each content item belonging to said second set of contents to which a user feedback has been associated corresponds to an interaction event; Paragraph 0039 teaches retrieving a plurality of interaction history records relating to the user generating the request, wherein each record includes a content item and at least a user feedback (explicit and/or implicit), generally represented by a user vote, associated to said content item, user requests, raw context metadata and content metadata, etc.; Paragraph 0041 teaches generating a feature vector using the records of the interaction events; Paragraph 0042 teaches applying the machine learning algorithm to each vector corresponding to an interaction event, to build a predictive model (user model); Paragraph 0044 teaches updating the user profile by substituting the old predictive model with the new predictive model, therefore, updating the machine learning algorithm and automatically updating the user profile using the user request, the recommendations (content items), and the user feedback].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Svendsen, by training a machine learning algorithm to generate a set of profiles, wherein the machine learning algorithm is trained using a dataset of music shared and responses corresponding to the music shared, receiving feedback corresponding to the one or more music recommendations, wherein the feedback corresponds to recommendation responses to the one or more music recommendations, and automatically updating the machine learning algorithm using the request, the request responses, the one or more music recommendations, and the feedback, wherein when the machine learning algorithm is updated, the machine learning algorithm automatically updates the profiles, as taught by Buriano [Paragraphs 0021, 0023, 0037, 0038, 0039, 0041, 0042, 0165], because both applications are directed to processing and improvements of recommendation requests; training a machine learning algorithm to generate and update profiles, and taking into account user feedback, enabling the creation of more accurate user profiles that can be more accurately maintained over time, while providing flexibility and power to the selection methods (See Buriano Paras [0020], [0021]).
	Neither Svendsen nor Buriano appear to expressly disclose a dataset of music shared amongst the different users, and wherein the machine learning algorithm is dynamically trained to continuously update the set of profiles as new music is shared amongst the different users and as new responses corresponding to the new music are received; the set of recipient profiles are identified by using a user profile corresponding to the user as input to the machine learning algorithm.
	Hoch discloses:
a dataset of music shared amongst the different users [Paragraph 0033 teaches sharing music or movies; Paragraph users can initiate relationships with other users to share digital content of common interest, including music], and wherein the machine learning algorithm is dynamically trained to continuously update the set of profiles as new music is shared amongst the different users and as new responses corresponding to the new music are received [Paragraph 0027 teaches the algorithm learns from user input, and over time the algorithm becomes more adapted to the user’s interests, as well as, becoming more fine grained as new levels of parameters are used to search, and allowing the sorting of music, receiving and creating recommendations, and tailoring individual broadcasts; Paragraph 0059 teaches invoking a learning algorithm, such as a neural network to filter the information collected from the peers, where the learning mechanism may store the user selections or preferences regarding the search and filtering for subsequent searches, and to alter the search automatically based on the user’s past experience or behaviors]; 
the set of recipient profiles are identified by using a user profile corresponding to the user as input to the machine learning algorithm [Paragraph 0028 teaches a hierarchical search that uses a learning mechanism; Paragraph 0046 teaches a list of contents, such as music, may be collected from peers within a community through a multilevel hierarchical searching method based on a user’s persona information using a learning mechanism, where persona information of a user includes personal tastes of genres in music field, therefore, using a user profile as input to the machine learning algorithm; Paragraph 0057 teaches set of information in a user’s persona may be used as parameters, when a user conducts a search, to match people; Paragraph 0063 teaches when a user selects which artist the user is interested in, the search displays a result showing one or more peers in the community that are interested in the selected artist or artists]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Svendsen as modified by Buriano, by incorporating a dataset of music shared amongst the different users, and wherein the machine learning algorithm is dynamically trained to continuously update the set of profiles as new music is shared amongst the different users and as new responses corresponding to the new music are received; the set of recipient profiles are identified by using a user profile corresponding to the user as input to the machine learning algorithm, as taught by Hoch [Paragraphs 0008, 0067], because the applications are directed to profile generation, and processing of recommendation requests; using machine learning algorithms to evaluate and identify matching profiles enables a user to easily find people with similar interests in a community networked space, or even an expert in order to get some recommendations of content such as music (See Hoch Paras [0027], [0089]).

As to claim 12:
Svendsen discloses:
the music recommendation includes identifying information of a song accessible via 
a music service and information indicative of a type of music associated with the song 
[Paragraph 0068 teaches media recommendation includes media ID; Paragraph 0069 teaches media ID comprises information identifying the media item, such as a Globally Unique Identifier for the song, a title of the song, a URL enabling download or streaming of the song from the media service, metadata describing the song such as genre, title, artist, album, and the like, therefore, recommendations include identifying information of the song accessible via a music service, and information of a type of music associated with the song].

As to claim 15:
	Svendsen discloses:
	the request includes a song representative of the types of music being solicited [Paragraph 0051 teaches the seed media item may be a seed song].

As to claim 16:
	Svendsen discloses:
	A non-transitory computer-readable storage medium storing thereon executable instructions that, as a result of being executed by one or more processors of a computer system, cause the computer system to:
receive a request to obtain music recommendations, wherein the request specifies information indicative of types of music being solicited, and wherein the request is associated with a user [Paragraph 0008 teaches receiving a media recommendation request from a requester; Paragraph 0032 teaches receiving a media recommendation request; Paragraph 0049 teaches seed information in the request may comprise one or more seed media items; Paragraph 0051 teaches seed media items may be a seed song, therefore, information indicative of types of music being solicited]; 
generate a set of profiles corresponding to different users, wherein the set of profiles defines user preference data for the different users, using a dataset of music and responses corresponding to the music [Paragraph 0023 teaches storing and continuously updating the play histories of multiple users; Paragraph 0030 teaches device may generate play histories of the media items that were played, and the play histories and user preferences may be periodically provided to the central server; Paragraph 0032 teaches user accounts may maintain information regarding users of the media service in the form of user data, including their uploaded user preferences and play histories; Paragraph 0027 teaches user preferences comprise attributes defining preferences with respect to media items and listening habits; Paragraph 0034 teaches user preferences may be automatically provided by the media server based on a play history of the users, in other words, generating a set of profiles corresponding to different users that defines user preferences based on shared music and responses as represented by the play histories; Paragraph 0071 teaches play histories include indication of play frequency of songs, where the most frequently played songs form the play histories may be identified, and therefore, representing responses corresponding to the music]; 
identify a set of recipient profiles corresponding to a set of recipients for the request, wherein the set of recipient profiles are identified by using a user profile corresponding to the user as input to the algorithm [Paragraph 0008 teaches using user preferences of the requester to identify correlated users from which to search corresponding play histories; Paragraph 0053 teaches correlating user accounts (and therefore the users) to consider for selecting related media items for the requester using selection hints, which ensure that only the play histories of user accounts having user preferences closely correlated to the requester are searched for media recommendations; Paragraph 0055 teaches searching play histories of the users that have user preferences less than a minimum distance between the requester’s user preferences based on a profile matching scheme, where the algorithm is represented by the matching scheme; Paragraph 0061 teaches comparing user preferences and selection hints with user account information of the other users and identify correlated users, where the correlated users represents the set of recipients for the request], and wherein the set of recipient profiles and the user profile are obtained from the set of profiles corresponding to the different users [Paragraph 0054 teaches correlating or filtering user accounts (and therefore the users) to consider during the first step of the computation of selecting related media items for the requester, to ensure that only the play histories of user accounts having user preferences closely correlated to the requester are searched for media recommendations, therefore, the recipient profiles and user profile are obtained from the profiles corresponding to the different users; Paragraph 0038 teaches a list of users that the user wishes to receive recommendations from]; 
receive request responses associated with a subset of the set of recipients, wherein a request response includes a music recommendation [Paragraph 0061 teaches comparing user preferences and selection hints with user account information of the other users to compute a correlation between the users, and identify a list of users with highest correlation, therefore, a subset of the set of recipients; Paragraph 0062 teaches receiving play histories of the correlated users, where the play histories are a list of media items that will be provided as recommendations; Paragraph 0068 teaches media recommendation includes media ID, and may include a portion of the original seed information; Paragraph 0069 teaches media ID comprises information identifying the media item, such as a Globally Unique Identifier for the song, a title of the song, and the like, therefore, recommendations include a music recommendation]; 
evaluate the request responses to identify one or more music recommendations that are relevant to the request [Paragraph 0062 teaches upon receiving the play histories of the correlated users, matching component filters the media items listed in the play histories based on content selection hints from the seed information (where the seed information is included in the user request), and identify the media items having the highest correlation with the user request]; 
provide the one or more music recommendations to fulfill the request [Paragraph 0063 teaches returning the list of related media items as media recommendations];
automatically update the user profile and the set of recipient profiles [Paragraph 0029 teaches play histories and user preferences may be periodically provided to the central server, where the users include the requester and the other users representing the recipients; Paragraph 0030 teaches providing the play histories and the user preferences to the central server; Paragraph 0034 teaches user preferences may be automatically provided by the media server based on a play history of the users, in other words, automatically updating the user profiles].
Svendsen does not appear to expressly disclose training a machine learning algorithm to generate a set of profiles, wherein the machine learning algorithm is trained using a dataset of music shared amongst the different users and responses corresponding to the music shared amongst the different users, and wherein the machine learning algorithm is dynamically trained to continuously update the set of profiles as new music is shared amongst the different users and as new responses corresponding to the new music are received; the set of recipient profiles are identified by using a user profile corresponding to the user as input to the machine learning algorithm; receiving feedback corresponding to the one or more music recommendations, wherein the feedback corresponds to recommendation responses to the one or more music recommendations; and automatically updating the machine learning algorithm using the request, the request responses, the one or more music recommendations, and the feedback, wherein when the machine learning algorithm is updated, the machine learning algorithm automatically updates the profiles.
Buriano discloses:
train a machine learning algorithm to generate a set of profiles, wherein the machine learning algorithm is trained using a dataset of music shared and responses corresponding to the music shared [Paragraph 0021 teaches building and maintaining (i.e., updating) user profiles through the use of machine learning techniques, based on metadata, and implicit or explicit user feedback; Paragraph 0038 teaches interaction events are stored as records in interaction history, and corresponds to each content item to which a user feedback has been associated; Paragraph 0042 teaches applying the machine learning algorithm to each vector corresponding to an interaction event, to build a predictive model to generate the user profile; Paragraphs 0055 - 0059 teach example of content items are songs, e.g., from a content-sharing network environment; Paragraph 0164 teaches machine learning methods to perform automatic learning from a set of factual data, to allow machine learning methods extract patterns and relationships; Paragraph 0165 teaches learned patterns and relationships are encoded by machine learning methods in a formal, quantitative model; Paragraph 0179 teaches using machine learning to build a user profile with reference to music catalogue]; 
receive feedback corresponding to the one or more music recommendations, wherein the feedback corresponds to recommendation responses to the one or more music recommendations [Paragraph 0023 teaches using user’s feedback (implicit or explicit) on the selected content items that match the user profile; Paragraph 0037 teaches collecting user feedback on the provided content items]; and
automatically update the machine learning algorithm using the request, the request responses, the one or more music recommendations, and the feedback, wherein when the machine learning algorithm is updated, the machine learning algorithm automatically updates the profiles [Paragraph 0038 teaches each content item belonging to said second set of contents to which a user feedback has been associated corresponds to an interaction event; Paragraph 0039 teaches retrieving a plurality of interaction history records relating to the user generating the request, wherein each record includes a content item and at least a user feedback (explicit and/or implicit), generally represented by a user vote, associated to said content item, user requests, raw context metadata and content metadata, etc.; Paragraph 0041 teaches generating a feature vector using the records of the interaction events; Paragraph 0042 teaches applying the machine learning algorithm to each vector corresponding to an interaction event, to build a predictive model (user model); Paragraph 0044 teaches updating the user profile by substituting the old predictive model with the new predictive model, therefore, updating the machine learning algorithm and automatically updating the user profile using the user request, the recommendations (content items), and the user feedback].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Svendsen, by training a machine learning algorithm to generate a set of profiles, wherein the machine learning algorithm is trained using a dataset of music shared and responses corresponding to the music shared, receiving feedback corresponding to the one or more music recommendations, wherein the feedback corresponds to recommendation responses to the one or more music recommendations, and automatically updating the machine learning algorithm using the request, the request responses, the one or more music recommendations, and the feedback, wherein when the machine learning algorithm is updated, the machine learning algorithm automatically updates the profiles, as taught by Buriano [Paragraphs 0021, 0023, 0037, 0038, 0039, 0041, 0042, 0165], because both applications are directed to processing and improvements of recommendation requests; training a machine learning algorithm to generate and update profiles, and taking into account user feedback, enabling the creation of more accurate user profiles that can be more accurately maintained over time, while providing flexibility and power to the selection methods (See Buriano Paras [0020], [0021]).
	Neither Svendsen nor Buriano appear to expressly disclose a dataset of music shared amongst the different users, and wherein the machine learning algorithm is dynamically trained to continuously update the set of profiles as new music is shared amongst the different users and as new responses corresponding to the new music are received; the set of recipient profiles are identified by using a user profile corresponding to the user as input to the machine learning algorithm.
	Hoch discloses:
a dataset of music shared amongst the different users [Paragraph 0033 teaches sharing music or movies; Paragraph users can initiate relationships with other users to share digital content of common interest, including music], and wherein the machine learning algorithm is dynamically trained to continuously update the set of profiles as new music is shared amongst the different users and as new responses corresponding to the new music are received [Paragraph 0027 teaches the algorithm learns from user input, and over time the algorithm becomes more adapted to the user’s interests, as well as, becoming more fine grained as new levels of parameters are used to search, and allowing the sorting of music, receiving and creating recommendations, and tailoring individual broadcasts; Paragraph 0059 teaches invoking a learning algorithm, such as a neural network to filter the information collected from the peers, where the learning mechanism may store the user selections or preferences regarding the search and filtering for subsequent searches, and to alter the search automatically based on the user’s past experience or behaviors]; 
the set of recipient profiles are identified by using a user profile corresponding to the user as input to the machine learning algorithm [Paragraph 0028 teaches a hierarchical search that uses a learning mechanism; Paragraph 0046 teaches a list of contents, such as music, may be collected from peers within a community through a multilevel hierarchical searching method based on a user’s persona information using a learning mechanism, where persona information of a user includes personal tastes of genres in music field, therefore, using a user profile as input to the machine learning algorithm; Paragraph 0057 teaches set of information in a user’s persona may be used as parameters, when a user conducts a search, to match people; Paragraph 0063 teaches when a user selects which artist the user is interested in, the search displays a result showing one or more peers in the community that are interested in the selected artist or artists]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Svendsen as modified by Buriano, by incorporating a dataset of music shared amongst the different users, and wherein the machine learning algorithm is dynamically trained to continuously update the set of profiles as new music is shared amongst the different users and as new responses corresponding to the new music are received; the set of recipient profiles are identified by using a user profile corresponding to the user as input to the machine learning algorithm, as taught by Hoch [Paragraphs 0008, 0067], because the applications are directed to profile generation, and processing of recommendation requests; using machine learning algorithms to evaluate and identify matching profiles enables a user to easily find people with similar interests in a community networked space, or even an expert in order to get some recommendations of content such as music (See Hoch Paras [0027], [0089]).

As to claim 18:
Svendsen discloses:
the music recommendation includes identifying information of a song accessible via a music service and information indicative of a type of music associated with the song [Paragraph 0068 teaches media recommendation includes media ID; Paragraph 0069 teaches media ID comprises information identifying the media item, such as a Globally Unique Identifier for the song, a title of the song, a URL enabling download or streaming of the song from the media service, metadata describing the song such as genre, title, artist, album, and the like, therefore, recommendations include identifying information of the song accessible via a music service, and information of a type of music associated with the song].

As to claim 21:
Svendsen discloses:
the information indicative of the types of music being solicited include a set of tags defining attributes associated with the types of music [Paragraph 0008 teaches at least a portion of the media items are tagged with corresponding time and location data indicating a time and location of play; Paragraph 0044 teaches media recommendation request may include seed information; Paragraph 0047 teaches seed information includes time data in addition to location data, therefore tags defining attributes associated with the requested music].


As to claim 22:
	Svendsen discloses:
	the request includes a song representative of the types of music being solicited [Paragraph 0051 teaches the seed media item may be a seed song].

As to claim 23:
Svendsen discloses:
the information indicative of the types of music being solicited include a set of tags defining attributes associated with the types of music [Paragraph 0008 teaches at least a portion of the media items are tagged with corresponding time and location data indicating a time and location of play; Paragraph 0044 teaches media recommendation request may include seed information; Paragraph 0047 teaches seed information includes time data in addition to location data, therefore tags defining attributes associated with the requested music].

Claims 3, 14, and 17  are rejected under 35 U.S.C. 103 as being unpatentable over Svendsen et al. (U.S. Publication No. 2012/0054233) hereinafter Svendsen, in view of Buriano et al. (U.S. Publication No. 2009/0234784) hereinafter Buriano, in view of Hoch (U.S. Publication No. 2003/0191753), and further in view of Nygaard et al. (U.S. Publication No. 2015/0088684) hereinafter Nygaard.
	As to claim 3:
	Svendsen discloses:
	presenting the one or more music recommendations that are relevant to the request [Paragraph 0063 teaches returning the list of related media items as media recommendations].
	Neither Svendsen nor Buriano nor Hoch appear to expressly disclose presenting the 
recommendations to the set of recipients.
	Nygaard discloses:
presenting the recommendations to the set of recipients [Paragraph 0019 teaches the recommendations may be presented to all participants in the thread, or only to the user requesting the recommendation; Paragraph 0016 teaches users are enabled to up-vote or down-vote the recommendations or responses of other users, therefore, recommendations may be presented to the set of recommenders; Paragraph 0065 teaches the recommendation may appear as though the recommender were a participant in the thread; therefore, the recommendations can be presented to the recommenders as well as to the requester user].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Svendsen as modified by Buriano and Hoch, by presenting the recommendations to the set of recipients, as taught by Nygaard [Paragraphs 0016, 0019, 0065], because the applications are directed to processing of recommendation requests; enabling other users to access, see and interact with the recommendations, enables the generation of more information relevant for determining the quality of the recommendations, including metrics indicating the amount of times a recommendation has been followed, which improves thereby, the weights determined for the recommenders and respective recommendations, and improving at the same time the recommendations provided to the user (See Nygaard Para [0080], [0081]).

As to claim 14:
	Svendsen discloses:
	presenting the one or more music recommendations that are relevant to the request [Paragraph 0063 teaches returning the list of related media items as media recommendations].
	Neither Svendsen nor Buriano nor Hoch appear to expressly disclose presenting the recommendations to the set of recipients.
	Nygaard discloses:
presenting the recommendations to the set of recipients [Paragraph 0019 teaches the recommendations may be presented to all participants in the thread, or only to the user requesting the recommendation; Paragraph 0016 teaches users are enabled to up-vote or down-vote the recommendations or responses of other users, therefore, recommendations may be presented to the set of recommenders; Paragraph 0065 teaches the recommendation may appear as though the recommender were a participant in the thread; therefore, the recommendations can be presented to the recommenders as well as to the requester user].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Svendsen as modified by Buriano and Hoch, by presenting the recommendations to the set of recipients, as taught by Nygaard [Paragraphs 0016, 0019, 0065], because the applications are directed to processing of recommendation requests; enabling other users to access, see and interact with the recommendations, enables the generation of more information relevant for determining the quality of the recommendations, including metrics indicating the amount of times a recommendation has been followed, which improves thereby, the weights determined for the recommenders and respective recommendations, and improving at the same time the recommendations provided to the user (See Nygaard Para [0080], [0081]).

As to claim 17:
	Svendsen discloses:
	presenting the one or more music recommendations that are relevant to the request 
[Paragraph 0063 teaches returning the list of related media items as media recommendations].
	Neither Svendsen nor Buriano nor Hoch appear to expressly disclose presenting the recommendations to the set of recipients.
	Nygaard discloses:
presenting the recommendations to the set of recipients [Paragraph 0019 teaches the recommendations may be presented to all participants in the thread, or only to the user requesting the recommendation; Paragraph 0016 teaches users are enabled to up-vote or down-vote the recommendations or responses of other users, therefore, recommendations may be presented to the set of recommenders; Paragraph 0065 teaches the recommendation may appear as though the recommender were a participant in the thread; therefore, the recommendations can be presented to the recommenders as well as to the requester user].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Svendsen as modified by Buriano and Hoch, by presenting the recommendations to the set of recipients, as taught by Nygaard [Paragraphs 0016, 0019, 0065], because the applications are directed to processing of recommendation requests; enabling other users to access, see and interact with the recommendations, enables the generation of more information relevant for determining the quality of the recommendations, including metrics indicating the amount of times a recommendation has been followed, which improves thereby, the weights determined for the recommenders and respective recommendations, and improving at the same time the recommendations provided to the user (See Nygaard Para [0080], [0081]).

Claims 5, 7, 10, 13, 19, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Svendsen et al. (U.S. Publication No. 2012/0054233) hereinafter Svendsen, in view of Buriano et al. (U.S. Publication No. 2009/0234784) hereinafter Buriano, in view of Hoch (U.S. Publication No. 2003/0191753), and further in view of Alexandersson et al. (U.S. Publication No. 2015/0067509) hereinafter Alexandersson.
	As to claim 5:
	Svendsen, as modified by Buriano and Hoch, discloses all the limitations as set forth in the rejections of claim 1 above, but does not appear to expressly disclose the feedback includes an indication that playback of a song specified in the one or more recommendations was performed over at least a minimum period of time.
	Alexandersson discloses:
the feedback includes an indication that playback of a song specified in the one or more recommendations was performed over at least a minimum period of time [Paragraph 0027 teaches measuring the time before the user skips the music track, where a threshold may be set as for example, 80% or more of the music track has been played before the user skips; Paragraph 0037 teaches measuring a time period indicative of the length of the music track played back before the user skips the music track].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Svendsen, as modified by Buriano and Hoch, by incorporating feedback that includes an indication that playback of a song specified in the one or more recommendations was performed over at least a minimum period of time, as taught by Alexandersson [Paragraphs 0027, 0037], because the applications are directed to providing information to users, including the detection of user reactions or feedback towards the provided information or recommendations; by detecting additional kinds of feedback provided by the users to the provided items, the quality of recommendations provided to the user is improved (See Alexandersson Para [0005], [0030]).
As to claim 7:
	Svendsen, as modified by Buriano and Hoch disclose all the limitations as set forth in the rejections of claim 1 above, but does not appear to expressly disclose the feedback includes an indication that a song specified in the one or more recommendations was saved to a playlist.
	Alexandersson discloses:
the feedback includes an indication that a song specified in the one or more recommendations was saved to a playlist [Paragraph 0032 teaches user interactions with a music track include that the user adds the music track as a favorite track in a list of favorites, therefore, saving the song to a playlist].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Svendsen, as modified by Buriano and Hoch, by incorporating feedback including an indication that a song specified in the one or more recommendations was saved to a playlist, as taught by Alexandersson [Paragraphs 0027, 0037], because the applications are directed to providing information to users, including the detection of user reactions or feedback towards the provided information or recommendations; by detecting additional kinds of feedback provided by the users to the provided items, the quality of recommendations provided to the user is improved (See Alexandersson Para [0005], [0030]).

As to claim 10:
	Svendsen, as modified by Buriano and Hoch, discloses all the limitations as set forth in the rejections of claim 9 above, but does not appear to expressly disclose the feedback includes an indication that a song specified in the one or more recommendations was saved to a playlist.
	Alexandersson discloses:
the feedback includes an indication that a song specified in the one or more recommendations was saved to a playlist [Paragraph 0032 teaches user interactions with a music track include that the user adds the music track as a favorite track in a list of favorites, therefore, saving the song to a playlist].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Svendsen as modified by Buriano and Hoch, by incorporating feedback including an indication that a song specified in the one or more recommendations was saved to a playlist, as taught by Alexandersson [Paragraphs 0027, 0037], because the applications are directed to providing information to users, including the detection of user reactions or feedback towards the provided information or recommendations; by detecting additional kinds of feedback provided by the users to the provided items, the quality of recommendations provided to the user is improved (See Alexandersson Para [0005], [0030]).

As to claim 13:
	Svendsen as modified by Buriano and Hoch, discloses all the limitations as set forth in the rejections of claim 9 above, but does not appear to expressly disclose the feedback includes an indication that playback of a song specified in the one or more recommendations was performed over at least a minimum period of time.
	Alexandersson discloses:
the feedback includes an indication that playback of a song specified in the one or more recommendations was performed over at least a minimum period of time [Paragraph 0027 teaches measuring the time before the user skips the music track, where a threshold may be set as for example, 80% or more of the music track has been played before the user skips; Paragraph 0037 teaches measuring a time period indicative of the length of the music track played back before the user skips the music track].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Svendsen as modified by Buriano and Hoch, by incorporating feedback that includes an indication that playback of a song specified in the one or more recommendations was performed over at least a minimum period of time, as taught by Alexandersson [Paragraphs 0027, 0037], because the applications are directed to providing information to users, including the detection of user reactions or feedback towards the provided information or recommendations; by detecting additional kinds of feedback provided by the users to the provided items, the quality of recommendations provided to the user is improved (See Alexandersson Para [0005], [0030]).

As to claim 19:
	Svendsen as modified by Buriano and Hoch, discloses all the limitations as set forth in the rejections of claim 16 above, but does not appear to expressly disclose the feedback includes an indication that playback of a song specified in the one or more recommendations was performed over at least a minimum period of time.
	Alexandersson discloses:
the feedback includes an indication that playback of a song specified in the one or more recommendations was performed over at least a minimum period of time [Paragraph 0027 teaches measuring the time before the user skips the music track, where a threshold may be set as for example, 80% or more of the music track has been played before the user skips; Paragraph 0037 teaches measuring a time period indicative of the length of the music track played back before the user skips the music track].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Svendsen as modified by Buriano and Hoch, by incorporating feedback that includes an indication that playback of a song specified in the one or more recommendations was performed over at least a minimum period of time, as taught by Alexandersson [Paragraphs 0027, 0037], because the applications are directed to providing information to users, including the detection of user reactions or feedback towards the provided information or recommendations; by detecting additional kinds of feedback provided by the users to the provided items, the quality of recommendations provided to the user is improved (See Alexandersson Para [0005], [0030]).

As to claim 24:
	Svendsen, as modified by Buriano and Hoch, discloses all the limitations as set forth in the rejections of claim 9 above, but does not appear to expressly disclose the feedback includes an indication that a song specified in the one or more recommendations was saved to a playlist.
	Alexandersson discloses:
the feedback includes an indication that a song specified in the one or more recommendations was saved to a playlist [Paragraph 0032 teaches user interactions with a music track include that the user adds the music track as a favorite track in a list of favorites, therefore, saving the song to a playlist].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Svendsen as modified by Buriano and Hoch, by incorporating feedback including an indication that a song specified in the one or more recommendations was saved to a playlist, as taught by Alexandersson [Paragraphs 0027, 0037], because the applications are directed to providing information to users, including the detection of user reactions or feedback towards the provided information or recommendations; by detecting additional kinds of feedback provided by the users to the provided items, the quality of recommendations provided to the user is improved (See Alexandersson Para [0005], [0030]).

Claims 8, 11, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Svendsen et al. (U.S. Publication No. 2012/0054233) hereinafter Svendsen, in view of Buriano et al. (U.S. Publication No. 2009/0234784) hereinafter Buriano, in view of Hoch (U.S. Publication No. 2003/0191753), and further in view of Stoll et al. (U.S. Publication No. 2015/0278916) hereinafter Stoll.
As to claim 8:
Svendsen discloses:
music recommendation request [Paragraph 0008 teaches receiving a media recommendation request from a requester]. 	
Svendsen does not appear to expressly disclose resurfacing previously provided recommendations associated with the set of recipients, wherein the previously provided recommendations are resurfaced as a result of the previously provided recommendations being relevant to the recommendation request.
Stoll discloses:
resurfacing previously provided recommendations associated with the set of recipients, wherein the previously provided recommendations are resurfaced as a result of the previously provided recommendations being relevant to the recommendation request [Paragraph 0070 teaches providing to the requesting user previous recommendations from one or more recommending users; Paragraph 0084 teaches identifying a list of previously received recommendations in the relevant category, associated with the trusted users, to obtain appropriate recommendations].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Svendsen, by resurfacing previously provided recommendations associated with the set of recipients, wherein the previously provided recommendations are resurfaced as a result of the previously provided recommendations being relevant to the music recommendation request, as taught by Stoll [Paragraphs 0070, 0084], because the applications are directed to processing of recommendation requests; resurfacing previously provided recommendations associated with the set of recipients, the system can guarantee recommendations within the time frame requested by the user, improving thereby the user’s experience (See Stoll Para [0084]).

As to claim 11:
Svendsen discloses:
music recommendation request [Paragraph 0008 teaches receiving a media recommendation request from a requester]. 	
Svendsen does not appear to expressly disclose resurfacing previously provided recommendations associated with the set of recipients, wherein the previously provided recommendations are resurfaced as a result of the previously provided recommendations being relevant to the recommendation request.
Stoll discloses:
resurface previously provided recommendations associated with the set of recipients, wherein the previously provided recommendations are resurfaced as a result of the previously provided recommendations being relevant to the recommendation request [Paragraph 0070 teaches providing to the requesting user previous recommendations from one or more recommending users; Paragraph 0084 teaches identifying a list of previously received recommendations in the relevant category, associated with the trusted users, to obtain appropriate recommendations].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Svendsen, by resurfacing previously provided recommendations associated with the set of recipients, wherein the previously provided recommendations are resurfaced as a result of the previously provided recommendations being relevant to the music recommendation request, as taught by Stoll [Paragraphs 0070, 0084], because the applications are directed to processing of recommendation requests; resurfacing previously provided recommendations associated with the set of recipients, the system can guarantee recommendations within the time frame requested by the user, improving thereby the user’s experience (See Stoll Para [0084]).

As to claim 25:
Svendsen discloses:
music recommendation request [Paragraph 0008 teaches receiving a media recommendation request from a requester]. 	
Svendsen does not appear to expressly disclose resurfacing previously provided recommendations associated with the set of recipients, wherein the previously provided recommendations are resurfaced as a result of the previously provided recommendations being relevant to the recommendation request.
Stoll discloses:
resurface previously provided recommendations associated with the set of recipients, 
wherein the previously provided recommendations are resurfaced as a result of the previously provided recommendations being relevant to the recommendation request [Paragraph 0070 teaches providing to the requesting user previous recommendations from one or more recommending users; Paragraph 0084 teaches identifying a list of previously received recommendations in the relevant category, associated with the trusted users, to obtain appropriate recommendations].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Svendsen, by resurfacing previously provided recommendations associated with the set of recipients, wherein the previously provided recommendations are resurfaced as a result of the previously provided recommendations being relevant to the music recommendation request, as taught by Stoll [Paragraphs 0070, 0084], because the applications are directed to processing of recommendation requests; resurfacing previously provided recommendations associated with the set of recipients, the system can guarantee recommendations within the time frame requested by the user, improving thereby the user’s experience (See Stoll Para [0084]).

Response to Arguments
	The following is in response to arguments filed on August 18, 2022.  Applicant’s arguments have been carefully and respectfully considered, but are moot in view of new grounds of rejections as necessitated by the claim amendments.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Pinckney et al., (U.S. Publication No. 2019/0370676) is directed to providing recommendations to users, including the creation and enhancement of users’ taste and preference profiles through the users’ interactions, responses, recommendations, reviews, matching users to other users with similar taste and preference profiles.  

Hampson et al., (U.S. Patent No. 10,216,808) is directed to facilitating recommendation of music to users from a plurality of users, based on interest profiles and user personas, including feedback of the recommendations provided by other users.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969. The examiner can normally be reached Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL PEREZ-ARROYO/Primary Examiner, Art Unit 2169